                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


PATRICIA KENNEDY,

              Plaintiff,

v.                                                     Case No. 8:18-cv-2796-T-24AEP

BAKRAC, INC.,

              Defendant.
                                           /


                                          ORDER

       This matter comes before the Court on Plaintiff’s Motion for Dissolution of Writ of

Garnishment (Doc. 25). By the motion, Plaintiff seeks to dissolve the writ of garnishment

issued in this action against Bank OZK (Doc. 20). Accordingly, it is hereby

       ORDERED:

       1. Plaintiff’s Motion for Dissolution of Writ of Garnishment (Doc. 25) is GRANTED.

       2. The writ of garnishment against Bank OZK (Doc. 20) is DISSOLVED.

       DONE AND ORDERED in Tampa, Florida, on this 5th day of November, 2019.




cc:    Counsel of Record
